• Mr. Justice Baker delivered the opinion of the Court: Appellee prosecuted this action on the case against the appellant corporation, in the Cook circuit court, for the refusal of the latter to transfer to him, or permit to be so transferred, on the books of the company, thirty shares of the capital stock of the company, and recovered a judgment for $5100 damages, which judgment was afterward affirmed in the Appellate Court for the First District. The case was tried before the circuit court without a jury. The transcript of the record, as made by the clerk of that court, recites that a motion for a new trial was made by the defendant, and overruled by the court, to which ruling the defendant excepted, and that thereupon the court rendered judgment and awarded execution; and also contains the further statement, “to all of which the said defendant, by its attorney, now here excepts.” The Appellate Court held, that as it did not appear from the bill of exceptions that appellant either excepted to the finding of the trial court, or made a motion for a new trial, and saved an exception to the decision of the court overruling the same, he was precluded from challenging, in the Appellate Court, the sufficiency of the evidence to support the finding, and therefore declined to consider the assignments of error in that behalf. It is now assigned as error in this court, upon the record made in the Appellate Court, that the latter court erred in refusing to consider the sufficiency of the evidence to sustain the finding, and in holding that there was no available error in the record, because it did not appear, by bill of exceptions, that exception was taken to the finding of the court, or that a motion for a new trial was made. The rule announced by the Appellate Court is the settled law of this State, as determined in a long line of decisions. Vanderbilt v. Johnson, 3 Scam. 48; Dickhut v. Duirell, 11 Ill. 72; Boyle v. Levings, 28 id. 314; Daniels v. Shields, 38 id. 197; Gill v. People, 42 id. 321; Jones v. Buffum, 50 id. 277; Drew v. Beall, 62 id. 164; Nason v. Letz, 73 id. 371; Reichwald v. Gaylord, 73 id. 503; Force Manf. Co. v. Horton, 74 id. 310; Knott v. Swannell, 91 id. 25; James v. Dexter, 113 id. 654; Martin v. Foulke, 114 id. 206; Graham v. People, 115 id. 566; Wolf v. Campbell, 23 Bradw. 482, and numerous other cases. We are strenuously urged by counsel for appellant, in very able and elaborate briefs and arguments, to change the rule so long established by the decisions of the court, and hold that if the proper motion's and exceptions appear in the judgment order or order allowing an appeal, as made up by the clerk and certified by him, then it is not essential they should appear in the bill of exceptions signed and sealed by the judge. Were the question an open one, we might be inclined so to hold; but the rule now objected to is a settled rule of practice in this State, and has been announced and followed for so long a time and in so many cases, that it ought not to be departed from, and we must therefore decline to enter into a discussion as to its propriety. The rule, as held, is familiar to the profession and is easily understood, and there is no difficulty or hardship in conforming to its requirements. No propositions of law were, at the trial, submitted to the court, and the only other question that is before us, is in respect to the decision of the trial court that appellee was a competent witness in his own behalf. The common law disqualification on account of interest in the result of the litigation being removed by the statute, he was clearly a competent witness in this suit against appellant. The latter was not defending the suit in any of the fiduciary capacities specified in section 2 of the Statute of Evidence and Depositions. The fact the original holder and endorser of the certificate of stock was dead, or the fact that the person who transferred the eertifieate, endorsed in blank, to appellee, was dead, did not render appellee incompetent to testify in this litigation, where the controversy was not with the representative of either of such deceased persons. There was no error in the ruling.of the circuit court. The judgment of the Appellate Court is affirmed. Judgment affirmed.